DETAILED ACTION
This application is in response to Applicant’s Appeal Brief filed 12/10/2020.
Claims 1-20 are pending. Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10; 11-12, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Falco et al., U.S. Patent Application Publication No. 2007/0294500 (hereinafter Falco) in view of Yerli, U.S. Patent Application Publication No. 2013/0205408 (hereinafter Yerli).

Regarding claim 1, Falco teaches:
A server, comprising: a microprocessor that accesses a media stream; (Falco FIG. 1, ¶ 0028: communication system 100 (e.g., a data streaming system) includes data stream manager 105-1, network 150, and multiple user domains 190 (e.g., home environments); ¶ 0034: receipt of data stream 102 (e.g., a live feed); ¶ 0064: data stream manager 105-1 can be implemented in a respective computer system including a processor 113)

the microprocessor, upon receiving a tag creation input signal, creates a tag comprising a dynamic state variable and associates the tag with the recorded media stream; and (Falco ¶ 0034-0035: the data stream manager 105-1 creates a null set of pointers 120-X associated with a current segment 125-X in buffer 130 [segment in buffer shows the claimed recorded media stream]; ¶ 0037 teach the forward pointers being updated, the values within which thus teach the claimed dynamic state variable; see also FIG. 8, ¶ 0075: In step 820, the data stream manager 105-1 allocates a first storage region in repository 180 to store the first segment and a respective set of pointers (e.g., PS1) associated with the first segment; see also that Falco teaches the claimed tag creation input signal through ¶ 0035 creating the pointers in response to a receipt: Accordingly, upon receipt of each new segment of data stream 102, the data stream manager 105-1 creates a respective set of null pointers in buffer 130 for yet to be received portions of data stream 102)
wherein the data storage maintains the value of the dynamic state variable as a link to a secondary data source; and (Falco ¶ 0035: a set of pointers can include pointers that point to future segments in the data stream as well as pointers to segments earlier in the data stream; the data stream manager 105-1 can immediately fill in the backward-looking pointers into set of pointers 120-X; ¶ 0037: the forward pointers in a so-called PTP (e.g., metadata including a set of pointers) get updated after the PTP and its corresponding GOP (Group Of Pictures) gets written to memory; see also FIGs. 2-5, ¶ 0058 showcasing a linking functionality through the pointers comprising forward pointers and backward pointers || Falco teaches linking to a secondary data source through repository 180 of FIG. 1; see 
wherein the microprocessor, at a subsequent time after the microprocessor created the tag, …the tag comprising the dynamic state variable having a value as accessed via the link at the subsequent time. (Falco ¶ 0044-0045 teach backfilling forward pointers eventually; see also ¶ 0050-0051 teaching initially storing a data stream but eventually backfilling appropriate values associated with the sets of pointers [these passages show execution after an initial creation of pointers and values as accessed at a subsequent time] || Falco teaches outputting through ¶ 0057: a respective user can view a live tip (or near live tip) of data stream 102 and also execute rewind capabilities with respect to stored portions of the data stream 102; also relevant is ¶ 0060 teaching a respective user at environment 190-1 and a current viewing point)
Falco does not expressly disclose outputting the tag.
However, Yerli teaches this by teaching the following limitation:
wherein the microprocessor, at a subsequent time after the microprocessor created the tag, outputs the tag comprising the dynamic state variable having a value as accessed via the link at the subsequent time. (Yerli FIG. 6, ¶ 0061 teaches accessing via a link: The system 600 may retrieve 626 the Live Profile from the storage 610 and may start streaming 628 the cached live recordings of the Live Profile of user 602a to user 602b, wherein the Live Profile will be embedded 630 in the page requested in step 620; Yerli teaches these steps occurring subsequently to ¶ 0012-0013 teaching a user enabling a Live Profile, which is relevant to the claimed tag creation; also relevant is the user providing a live recording as part of the Live Profile creation process in FIG. 1, ¶ 0051: A user may provide a live recording (e.g., via input to a device operated by the user) for a Live Profile; see output being shown in ¶ 0052-0053, 0055: If the viewer is authorized, a respective video stream may be shown instead of a static 
Yerli also teaches the following limitation previously addressed by Falco:
wherein the data storage maintains the value of the dynamic state variable as a link to a secondary data source; and (Yerli FIG. 6, ¶ 0061: user 602b will be authorized by the system 600 and access to the Live Profile is granted. The system 600 may retrieve 626 the Live Profile from the storage 610 and may start streaming 628 the cached live recordings of the Live Profile of user 602a to user 602b, wherein the Live Profile will be embedded 630 in the page requested in step 620 [Yerli teaches in FIG. 6 allowing a user 602b to view a profile of user 602a but also retrieving live recordings from storage 610 if the user 602b is authorized, thus applying to the claimed link to a secondary data source])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the backfilled data stream pointers of Falco with the permissions-based data retrieval of Yerli.
In addition, both of the references (Falco and Yerli) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as utilizing established links to retrieve data.
Motivation to do so would be to improve the functioning of the media stream with backfilled pointers shown in Falco with the functioning of Yerli to provide live data based on user permission levels. Motivation to do so would also be to improve instantaneous interaction between a user and a respective viewer of a representation of users as seen in Yerli (¶ 0006).


claim 3, Falco in view of Yerli teaches:
wherein, the microprocessor accesses the recorded media stream in the data storage for playback, (Falco teaches playback through ¶ 0057: a respective user can view a live tip (or near live tip) of data stream 102 and also execute rewind capabilities with respect to stored portions of the data stream 102 [shows recorded media stream in storage]; also relevant is ¶ 0060: a respective user at environment 190-1 generates input 196-1 (e.g., via a remote control device) to fast forward a current viewing point associated with stored data stream 140 in repository 180)
the playback further comprising presenting the tag with the value of the dynamic state variable determined by the link to the secondary data source. (Yerli FIG. 6, ¶ 0061 teaches accessing a secondary data source: The system 600 may retrieve 626 the Live Profile from the storage 610 and may start streaming 628 the cached live recordings of the Live Profile of user 602a to user 602b, wherein the Live Profile will be embedded 630 in the page requested in step 620; see also presenting being shown in ¶ 0052-0053, 0055: If the viewer is authorized, a respective video stream may be shown instead of a static picture or another basic visual representation as the user icon 212 [essentially, Yerli teaches allowing a user to create a Live Profile tied to retrieved data then displaying a Live Profile comprising displaying a live recording/media stream if permissions are granted])

Regarding claim 4, Falco in view of Yerli teaches:
wherein a temporal indicia is provided to provide temporal context of the tag. (Yerli FIG. 2, ¶ 0055: Each content item 208, 208a, 208b . . . 208n may be represented by a seed, specifying a title of the content, a time or time range)



claim 5, Falco in view of Yerli teaches:
wherein the playback comprises presenting the tag at a time during the playback associated with the temporal indicia. (Yerli FIG. 2, ¶ 0055: Each content item 208, 208a, 208b . . . 208n may be represented by a seed, specifying a title of the content, a time or time range; If a user associated, for example, with the content item 208 provides a live recording, the Live Profile may be activated; If the viewer is authorized, a respective video stream may be shown instead of a static picture or another basic visual representation as the user icon 212)

Regarding claim 6, Falco in view of Yerli teaches:
wherein the media stream comprises a teleconference between a number of participants. (Yerli ¶ 0017: enabling an instantaneous video conference between the users; FIGs. 3A-3B, ¶ 0056: the "in place" Live Profile chat or live conference is being activated)

Regarding claim 7, Falco in view of Yerli teaches:
wherein the tag further comprises indicia of a task and the secondary data source comprises a task management data source. (Yerli ¶ 0055 teaches displaying content items in conjunction with a Live Profile: The output interface may show a list of content items 208, 208a, 208b . . . 208n, representing content and activities provided by the online system, such as media files, posts, feeds, users, groups of users, and/or other content items. Each content item 208, 208a, 208b . . . 208n may be represented by a seed, specifying a title of the content, a time or time range, a thumbnail representing the content, a representation of the related user, such as the user who has uploaded or posted the content, and other related data; FIG. 6, ¶ 0059 teaches storage of media data related to each Live Profile, the profiles, and more [and is thus relevant to the required task management data source])

Regarding claim 8, Falco in view of Yerli teaches:
wherein the tag further comprises an extinction event whereby a playback of the media stream, after the occurrence of an event satisfying the extinction event, causes the playback to omit presentation of the tag. (Yerli FIG. 1, ¶ 0052: determine a status of the viewer and query the access permissions for any rules related to the status of the viewer; ¶ 0053: Either the live recording is presented to the viewer as a Live Profile in step 110, or the viewer is presented a basic visual representation of the user in step 112, which may, for example, rely on a level of privacy of the viewer with regard to the user; the basic visual representation of step 112 may comprise different definitions for respective levels of privacy, such as a default icon, cartoon-like images [Yerli teaches permissions tied closely to the Live Profile - the viewer is permitted to view the Live Profile should the viewer be authorized to do so; otherwise, the viewer sees only a basic visual representation instead, as per the branching elements of FIG. 1])

Regarding claim 9, Falco in view of Yerli teaches:
wherein the dynamic state variable comprises a plurality of dynamic state variables. (Falco ¶ 0045 teaches a plurality of pointer values: data stream manager 105-1 can update pointer values for previously created sets of pointers associated with corresponding received segments; the data stream manager 105-1 also sets FPT1, FPT2, and FPT3 of set of pointers PS2 to respective address values of corresponding locations where set of pointers PS3 reside in the data stream 140 stored in repository 180 [see this in conjunction with at least FIG. 2])

Regarding claim 10, Falco in view of Yerli teaches:
wherein the data storage is accessible to logically connected components externally located to the server. (Falco FIG. 1, ¶ 0060: stored data stream 140 in repository 180; ¶ 0061-0062: network 150; the data stream manager 105-1 acts as a centralized location that manages streaming of data to multiple different locations such as environments 190)

Regarding claim 11, Falco teaches:
A method, comprising:
…
storing [a] recorded media stream in a data storage; (Falco FIG. 1, ¶ 0034: Upon receipt of data stream 102 (e.g., a live feed) as shown in FIG. 1, data stream parser 110 parses and stores a current segment of the data stream 102 in buffer 130; ¶ 0064: data stream manager 105-1 can be implemented in a respective computer system including a processor 113)
in response to receiving a tag creation input signal for a portion of the media stream, creating a tag comprising a dynamic state variable; (Falco ¶ 0034-0035: the data stream manager 105-1 creates a null set of pointers 120-X associated with a current segment 125-X in buffer 130 [segment in buffer shows the claimed recorded media stream]; ¶ 0037 teach the forward pointers being updated, the values within which thus teach the claimed dynamic state variable; see also FIG. 8, ¶ 0075: In step 820, the data stream manager 105-1 allocates a first storage region in repository 180 to store the first segment and a respective set of pointers (e.g., PS1) associated with the first segment; see also that Falco teaches the claimed tag creation input signal through ¶ 0035 creating the pointers in response to a receipt: Accordingly, upon receipt of each new segment of data stream 102, the data stream manager 105-1 creates a respective set of null pointers in buffer 130 for yet to be received portions of data stream 102)
storing in the data storage the tag comprising a value of the dynamic state variable determined by a link to a secondary data source; and (Falco ¶ 0035: a set of pointers can include pointers that point to future segments in the data stream as well as pointers to segments earlier in the data stream; the data stream manager 105-1 can immediately fill in the backward-looking pointers into set of pointers 120-X; ¶ 0037: the forward pointers in a so-called PTP (e.g., metadata including a set of pointers) get updated after the PTP and its corresponding GOP (Group Of Pictures) gets written to memory; see also FIGs. 2-5, ¶ 0058 showcasing a linking functionality through the pointers comprising forward pointers and backward pointers || Falco teaches linking to a secondary data source through repository 180 of FIG. 1; see specifically ¶ 0045: the data stream manager 105-1 also sets FPT1, FPT2, and FPT3 of set of pointers PS2 to respective address values of corresponding locations where set of pointers PS3 reside in the data stream 140 stored in repository 180)
presenting, at a subsequent time after the creation of the tag, [and] the tag comprising the dynamic state variable as accessed at the subsequent time. (Falco ¶ 0044-0045 teach backfilling forward pointers eventually; see also ¶ 0050-0051 teaching initially storing a data stream but eventually backfilling appropriate values associated with the sets of pointers [these passages show execution after an initial creation of pointers and values as accessed at a subsequent time] || Falco teaches presenting through ¶ 0057: a respective user can view a live tip (or near live tip) of data stream 102 and also execute rewind capabilities with respect to stored portions of the data stream 102; also relevant is ¶ 0060 teaching a respective user at environment 190-1 and a current viewing point)
Falco does not expressly disclose presenting the tag.
Falco also does not expressly disclose:
accessing a teleconference between a number of participants;
recording a media stream produced by the teleconference;
However, Yerli teaches this by teaching the following limitation:
presenting, at a subsequent time after the creation of the tag, the tag comprising the dynamic state variable as accessed at the subsequent time. (Yerli FIG. 6, ¶ 0061 teaches accessing via a link: The system 600 may retrieve 626 the Live Profile from the storage 610 and may start streaming 628 the cached live recordings of the Live Profile of user 602a to user 602b, wherein the Live Profile will be embedded 630 in the page requested in step 620; Yerli teaches these steps occurring subsequently to ¶ 0012-0013 teaching a user enabling a Live Profile, which is relevant to the claimed tag creation; also relevant is the user providing a live recording as part of the Live Profile creation process in FIG. 1, ¶ 0051: A user may provide a live recording (e.g., via input to a device operated by the user) for a Live Profile; see presenting being shown in ¶ 0052-0053, 0055: If the viewer is authorized, a respective video stream may be shown instead of a static picture or another basic visual representation as the user icon 212 [essentially, Yerli teaches allowing a user to create a Live Profile that obtains data then displaying a Live Profile but displaying a live recording/media stream instead of a static picture if permissions are granted]; Yerli teaches a microprocessor through FIG. 6, ¶ 0059 teaching a processing component)
Yerli also teaches:
accessing a teleconference between a number of participants; (Yerli ¶ 0017: adding at least one further user interacting with a respective representation of the first user to the activity; the audio and video data of an "in place" chat between two users may be broadcasted to other users accessing a respective user representation or Live Profile of at least one of the users ; enabling an instantaneous video conference between the users; FIGs. 3A-3B, ¶ 0056: the "in place" Live Profile chat or live conference is being activated)
recording a media stream produced by the teleconference; (Yerli ¶ 0017: adding at least one further user interacting with a respective representation of the first user to the activity, the further user being authorized to access the live recording based on the access permissions; ¶ 0025: The first user may set options specifying who of the other users is allowed to view the live recording of the Live Profile and/or who is allowed to hear any related audio)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the backfilled data stream pointers of Falco with the permissions-based data retrieval of Yerli.
In addition, both of the references (Falco and Yerli) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as utilizing established links to retrieve data.
Motivation to do so would be to improve the functioning of the media stream with backfilled pointers shown in Falco with the functioning of Yerli to provide live data based on user permission levels. Motivation to do so would also be to improve instantaneous interaction between a user and a respective viewer of a representation of users as seen in Yerli (¶ 0006).

Regarding claim 12, Falco in view of Yerli teaches:
wherein the tag creation input signal is manually initiated. (Yerli ¶ 0012-0013 teaches a user enabling a Live Profile, which is relevant to the claimed tag creation; also relevant is the user providing a live recording as part of the Live Profile creation process in FIG. 1, ¶ 0051: A user may provide a live recording (e.g., via input to a device operated by the user) for a Live Profile)

Regarding claim 14, Falco in view of Yerli teaches:
wherein the tag comprises at least one human-readable indicia. (Yerli ¶ 0055 teaches displaying content items in conjunction with a Live Profile: Each content item 208, 208a, 208b . . . 208n may be represented by a seed, specifying a title of the content, a time or time range, a thumbnail representing the content, a representation of the related user, such as the user who has uploaded or posted the content, and other related data)

Regarding claim 15, Falco teaches:
A method, comprising: receiving a request to present a recorded media stream; (Falco ¶ 0010: a respective user is able to control a rate of viewing the streaming data approximately up to a current position (e.g., near a real-time position) of the live feed; ¶ 0031: term live feed includes any pre-recorded information as well as live broadcasts received from a remote source that has not yet been completely processed by the data stream manager 105-1; ¶ 0057: a respective user can view a live tip (or near live tip) of data stream 102 and also execute rewind capabilities with respect to stored portions of the data stream 102; ¶ 0059: enable a respective user to control which portion of a respective data stream stored in repository 180 to playback on a respective media player)
accessing the recorded media stream comprising a tag with a value determined by a link to a secondary data source and having a first value determined at the time the recorded media stream was recorded; (Falco ¶ 0034-0035: Upon receipt of data stream 102 (e.g., a live feed) as shown in FIG. 1, data stream parser 110 parses and stores a current segment of the data stream 102 in buffer 130 [storage shows a recording of a media stream]; the data stream manager 105-1 creates a null set of pointers 120-X associated with a current segment 125-X in buffer 130 [segment in buffer shows the claimed recorded media stream]; FIG. 3, ¶ 0053-0054 emphasizes the claimed first value: the data stream manager 105-1 does not backfill appropriate pointer values in the set of pointers until the data stream manager 105-1 is able to create final pointer values for each pointer in a respective set of pointers. For example, up until cycle T10, the pointer values in set of pointer PS1 includes all null values of zero || Falco teaches a link to a secondary data source through repository 180 of FIG. 1; see also ¶ 0045: data stream manager 105-1 can update pointer values [thus shows that the value is being determined] for previously created sets of pointers associated with corresponding received segments; the data stream manager 105-1 also sets FPT1, FPT2, and FPT3 of set of pointers PS2 to respective address values of corresponding locations where set of pointers PS3 reside in the data stream 140 stored in repository 180)
accessing the secondary data source; and (Falco FIG. 1, repository 180; see also ¶ 0045: the data stream manager 105-1 also sets FPT1, FPT2, and FPT3 of set of pointers PS2 to respective address values of corresponding locations where set of pointers PS3 reside in the data stream 140 stored in repository 180)
playing back the recorded media stream and … the tag with the value of the accessed secondary data source and wherein the value is a subsequent value. (Falco ¶ 0044-0045 address a subsequent value after access by teaching backfilling forward pointers eventually; see also ¶ 0050-0051 teaching initially storing a data stream but eventually backfilling appropriate values associated with the sets of pointers || Falco teaches presenting through ¶ 0057: a respective user can view a live tip (or near live tip) of data stream 102 and also execute rewind capabilities with respect to stored portions of the data stream 102; ¶ 0059: enable a respective user to control which portion of a respective data stream stored in repository 180 to playback on a respective media player; also relevant is ¶ 0060 teaching a respective user at environment 190-1 and a current viewing point)
Falco does not expressly disclose presenting the tag.
However, Yerli teaches this by teaching the following limitation:
playing back the recorded media stream and presenting the tag with the value of the accessed secondary data source and wherein the value is a subsequent value. (Yerli FIG. 6, ¶ 0061 teaches accessing a secondary data source: The system 600 may retrieve 626 the Live Profile from the storage 610 and may start streaming 628 the cached live recordings of the Live Profile of user 602a to user 602b, wherein the Live Profile will be embedded 630 in the page requested in step 620; see also presenting being shown in ¶ 0052-0053, 0055: If the viewer is authorized, a respective video stream may be shown instead of a static picture or another basic visual representation as the user icon 212 [essentially, Yerli teaches allowing a user to create a Live Profile tied to retrieved data then displaying a Live Profile but displaying a live recording/media stream [corresponding to a subsequent time] instead of a static picture if permissions are granted]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the backfilled data stream pointers of Falco with the permissions-based data retrieval of Yerli.
In addition, both of the references (Falco and Yerli) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as utilizing established links to retrieve data.
Motivation to do so would be to improve the functioning of the media stream with backfilled pointers shown in Falco with the functioning of Yerli to provide live data based on user permission levels. Motivation to do so would also be to improve instantaneous interaction between a user and a respective viewer of a representation of users as seen in Yerli (¶ 0006).

Regarding claim 16, Falco in view of Yerli teaches:
determining an extinction event has occurred; and wherein the tag comprises an extinction attribute that, upon the occurrence of the extinction event, causes the presentation of the recorded media stream to omit the tag. (Yerli FIG. 1, ¶ 0052: determine a status of the viewer and query the access permissions for any rules related to the status of the viewer; ¶ 0053: Either the live recording is presented to the viewer as a Live Profile in step 110, or the viewer is presented a basic visual representation of the user in step 112, which may, for example, rely on a level of privacy of the viewer with regard to the user; the basic visual representation of step 112 may comprise different definitions for respective levels of privacy, such as a default icon, cartoon-like images [Yerli teaches permissions tied closely to the Live Profile - the viewer is permitted to view the Live Profile should the viewer be authorized to do so; otherwise, the viewer sees only a basic visual representation instead, as per the branching elements of FIG. 1])

Regarding claim 20, Falco in view of Yerli teaches:
wherein the step of receiving the request to present a recorded media stream comprises executing another application different from an application utilized to present the recorded media stream and receiving the request comprising a user input upon another application. (Yerli ¶ 0029: The system may provide a suitable interface, such as a browser-based interface or a dedicated application, which enables the first user to access the configuration module; The architecture may follow a "one to many" principle, wherein the live recording of the representation of one user, also referred to as a "Live Profile," is provided to all authorized viewers, for example, by streaming the media stream of the live recording to all authorized viewers [Yerli contemplates an interpreted embodiment where different applications are associated with each respective viewer such as User 602a and User 602b of FIG. 6])

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Falco in view of Yerli in view of John et al., U.S. Patent Application Publication No. 2012/0072845 (provided in Applicant's IDS 06/30/2017; shares an inventor and assignee with instant application; hereinafter John).

Regarding claim 13, Falco in view of Yerli teaches all the features with respect to claim 11 above but does not expressly disclose:
receiving a text input from a user; 
parsing the text input to identify a context;
identify a link associated with the context; and
automatically provide the identified link as the link to the secondary data source.
However, John teaches:
receiving a text input from a user; [and] parsing the text input to identify a context; (John ¶ 0056: automatic tagger 314 is a computing device or other system that automatically monitors the media event, human taggers [relevant to a user], or other related information sources for particular trigger conditions; Some example simple trigger conditions include the beginning of a media event, the ending of a media event, parsing of subtitles to identify key words [relevant to text input])
identify a link associated with the context; and automatically provide the identified link as the link to the secondary data source. (John ¶ 0056-0059: When the automatic tagger 314 finds the trigger conditions, the automatic tagger 314 generates a corresponding tag and sends it to the tagging server 312; automatic tagger 314 can process one or more media events. The automatic tagger 314 can also provide tag metadata to the tagging server 312. The tagging server 312, the media server 302, and/or the automatic tagger 314 can be wholly or partially integrated) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the backfilled data stream pointers of Falco as modified with the live media tagging of John.
In addition, both of the references (Falco as modified and John) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as modifying data streams after the fact.
Motivation to do so would be to improve the functioning of the media stream with backfilled pointers shown in Falco with the user notification of tag changes of John. Motivation to do so would also be to allow users to tag events in real time more easily and accurately as seen in John (¶ 0010).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Falco in view of Yerli in view of Norlander et al., U.S. Patent Application Publication No. 2009/0319482 (previously utilized as the independent reference; hereinafter Norlander)

Regarding claim 17, Falco in view of Yerli teaches all the features above with respect to claim 15 but does not expressly disclose:
receiving an update input for the tag;
utilizing the link to access the secondary value; and
updating the value in the secondary source associated with the tag in accord with the update input.
However, Norlander teaches:
receiving an update input for the tag; (Norlander FIG. 5, ¶ 0060-0061: At 504, an annotation (e.g., edit) relating to the recorded event is received [which] can be additions to the captured events, modifications to a portion of the captured event, and/or deletions to at least another portion of the captured event; FIG. 6, ¶ 0065-0066 discuss receiving an annotation, which can be additions to the captured event, modifications to at least a portion of the captured event, deletions to at least a portion of the captured event, or combinations thereof)
utilizing the link to access the secondary value; and updating the value in the secondary source associated with the tag in accord with the update input. (Norlander ¶ 0036: Thus, at a later time the missing information can be provided and annotated to the original content. The person that needs to find the location to enter the missing information can utilize indexing functionality to jump to the correct location within the video; FIG. 6, ¶ 0067: Multiple versions of the event are maintained, at 610. The multiple versions can include the original event and each subsequent revised event; The multiple versions can be retained in a storage media in any retrievable format) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the backfilled data stream pointers of Falco as modified with the video event stream annotation and indexing of Norlander.
In addition, both of the references (Falco as modified and Norlander) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as annotating data streams.
Motivation to do so would be to improve the functioning of the media stream with backfilled pointers shown in Falco with the media stream annotation of Norlander. Motivation to do so would also be to save time and improve efficiency in an event annotation environment as seen in Norlander (¶ 0005-0007).

Regarding claim 18, Falco in view of Yerli and Norlander teaches:
identifying a user associated with the tag; and (Norlander ¶ 0066: at 606, an annotation can be received, however, the user providing the annotation does not have the authority to annotate the event and/or the revised event; see also AB: such edits can be indexed based on criteria such as identification of an annotator; see also ¶ 0036: catalog each of the one or more edits 214 at substantially the same time as the revised event 216 is created or at a different time. The catalog or categorization can be based on a user that provided the edits 214. The user can be identified by a user name, screen name, Internet Protocol address, or based on other criteria)
signaling the user associated with the tag in accord with the updating step. (Norlander ¶ 0006: If the user is locked out and/or if the type of format is not compatible with what is allowed, an error message can be provided indicating that the annotations will not be applied. The message can include the reason(s) why the annotation is not allowed)

Regarding claim 19, Falco in view of Yerli teaches all the features above with respect to claim 15 but does not expressly disclose:
receiving an update input for the tag;
annotating the tag in accord with the update input; and
saving the annotated tag in the data storage.
However, Norlander teaches:
receiving an update input for the tag; (Norlander FIG. 5, ¶ 0060-0061: At 504, an annotation (e.g., edit) relating to the recorded event is received [which] can be additions to the captured events, modifications to a portion of the captured event, and/or deletions to at least another portion of the captured event; FIG. 6, ¶ 0065-0066 discuss receiving an annotation, which can be additions to the captured event, modifications to at least a portion of the captured event, deletions to at least a portion of the captured event, or combinations thereof)
annotating the tag in accord with the update input; and (Norlander ¶ 0036: participant can enter an edit 214, such as through a user interface, that notifies system 200 to mark or index that place in the video. A comment can be inserted at that point, such as, "Bill please provide us with the statistics relating to last year's shipments." ...at a later time the missing information can be provided and annotated to the original content; FIG. 5, ¶ 0061: At 510, the at least one captured event and the revised event (including annotations and indexing) is stored or maintained in a readily retrievable format)
saving the annotated tag in the data storage. (Norlander FIG. 5, ¶ 0061: At 510, the at least one captured event and the revised event (including annotations and indexing) is stored or maintained in a readily retrievable format; FIG. 6, ¶ 0067: Multiple versions of the event are maintained, at 610. The multiple versions can include the original event and each subsequent revised event; The multiple versions can be retained in a storage media in any retrievable format [revised versions would include the new annotations, meaning the annotated tags would be saved in data storage]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the backfilled data stream pointers of Falco as modified with the video event stream annotation and indexing of Norlander.
In addition, both of the references (Falco as modified and Norlander) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as annotating data streams.
Motivation to do so would be to improve the functioning of the media stream with backfilled pointers shown in Falco with the media stream annotation of Norlander. Motivation to do so would also be to save time and improve efficiency in an event annotation environment as seen in Norlander (¶ 0005-0007).

Response to Arguments
35 U.S.C. 103
Applicant’s arguments with respect to claim(s) 1, 11, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The dependent claims remain rejected at least by virtue of their dependency on rejected base claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        March 29, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164